Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed, and respondent Robert Albert Carney is suspended from the practice of law for one year and until further order of the Court. The motion by respondent Robert Albert Carney to file a brief in response to the Hearing Board report and recommendation, to seal the brief and reply, and to submit his record of filings etc. is denied.